United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
CHICAGO FIELD OFFICES, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-256
Issued: August 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2012 appellant filed a timely appeal from the May 11, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and the October 26, 2012
nonmerit decision of OWCP. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these decisions.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an allergic or pulmonary condition in the performance of duty; and (2) whether OWCP
properly denied appellant’s request for further review of the merits of her claim pursuant to
5 U.S.C. § 8128(a).
1
2

5 U.S.C. §§ 8101-8193.

Appellant timely requested an oral argument before the Board. In a March 8, 2013 order, the Board exercised
its discretion to deny appellant’s request for oral argument noting that appellant’s contentions on appeal could
adequately be addressed in a decision based on the case record as submitted.

FACTUAL HISTORY
On January 5, 2011 appellant, then a 56-year-old retired manager, filed an occupational
disease claim alleging that she sustained work-related conditions including aggravation of
allergies, rosacea and constant coughing. Regarding the relationship of the claimed conditions to
her employment, she stated, “I worked long hours in an office building with black mold visible at
the seams of several pieces of wallpaper. One seam was within 15 feet of my desk.” Appellant
indicated that she first became aware of her claimed condition in May 2010 and that she first
realized that it was caused or aggravated by her employment in July 2010. She stopped work on
November 3, 2010 and retired effective that day.
In an accompanying statement, appellant stated that in approximately June 2009 she
noticed a loosened wallpaper seam which looked black underneath. She indicated that an air
quality engineer tested the air, but the findings of the test showed that there were no problems.
Appellant stated that she asked the field services office to pursue the matter further and noted
that another test performed by a contractor for the Public Health Service indicated that there was,
in fact, black mold. The test showed that the mold was inside the southern and western walls of
the building and that it occurred due to electrical receptacles being removed from the building.
Appellant noted that, after the landlord failed to act, she placed clear duct tape on every seam
possible. After the tape was applied, the mold became increasingly more visible at many
different sites, including in a seam that was close to where she sat every day. Appellant
indicated that in May 2010 she started having a dry, hacking cough. She described other
conditions which she also believed were caused by the black mold at work, including rosacea on
her face and increased allergic reactions.
In a February 4, 2011 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim.
Appellant submitted an April 18, 2011 statement in which she continued to argue that she
sustained allergic and pulmonary conditions due to exposure to mold at work.
In a March 29, 2011 decision, OWCP denied appellant’s claim on the grounds that she
did not submit sufficient factual and medical evidence to establish that she sustained an allergic
or pulmonary condition in the performance of duty.
Appellant requested reconsideration of her claim and submitted a number of medical
reports which she believed supported her claim for work-related allergic and pulmonary
conditions. These reports, dated beginning in 2004, included lung capacity tests and allergic
reaction tests which showed that she reacted to such allergens as trees, grass, feathers, dust mites
and mold. In a March 15, 2011 report, Dr. Everett Gevedon, III, an attending Board-certified
allergist, noted that allergy testing was accomplished without complications and revealed mildto-moderate reactivity to mold and dust mites. There was also somewhat increased reactivity to
grass, tree, ragweed and field weed pollen. Dr. Gevedon noted that appellant’s test did show
mold sensitivity, but not at a level that exceeded what was typically found in the allergic
population. He stated, “Since she has developed symptoms from this, it would imply that she
had a significant exposure at some point.” Dr. Gevedon diagnosed several conditions including

2

allergic rhinitis, bronchial asthma, chronic serous otitis, deviated nasal septum and history of
significant mold exposure.
Appellant also submitted the findings of a November 2010 evaluation of her workplace
conducted in association with the General Services Administration. The report of the evaluation
showed that there was visible mold in various parts along the perimeter wall, especially at the
seams of the wallpaper. It was noted, however, that the sample results of indoor airborne mold
appeared in an array of mold spores similar to those in the outdoor air. The report noted, “The
total concentration of airborne mold spores was lower in the indoor air when compared to the
results for the sample collected outdoors. These results, independent of visual observations, are
not suggestive of an indoor mold growth condition.”
In a July 18, 2011 decision, OWCP denied appellant’s claim as modified to reflect that
the factual aspect of the claim was clarified to establish that appellant was exposed to some level
of mold in the workplace per the November 2010 evaluation. It was noted that this mold
exposure was less than would have occurred outside the workplace. However, OWCP found that
the medical evidence of record, including the opinion of Dr. Gevedon, did not show that
appellant sustained a condition due to the accepted work factors.
Appellant submitted a number of diagnostic reports indicating that she was allergic to
various substances including mold. In a January 31, 2012 report, Dr. Jonathan A. Bernstein, an
attending Board-certified allergist, stated that appellant reported that there was visible mold in
her workplace due to poor air circulation and humidity control. He noted that appellant started
developing chronic upper respiratory infections in 2004 but did not initially relate to workplace
conditions. However, appellant did report improved symptoms when away from the workplace.
Dr. Bernstein stated:
“Our evaluation indicates that she has nonallergic rhinitis and cough-variant
asthma confirmed by methacholine challenge test. She has responded to
avoidance measures and medication. It is my opinion based on her history and
temporal relationship to exposures in the workplace and exclusion of other
underlying conditions that her current condition was caused by chronic exposure
to poor indoor air quality in the workplace. With continued avoidance and
medications her prognosis is good.”
In a May 11, 2012 decision, OWCP affirmed its July 18, 2011 decision denying
appellant’s claim for a work-related allergic or pulmonary condition. It indicated that the
submitted medical evidence did not contain a rationalized medical opinion relating the claimed
conditions to the accepted work factors.
In an October 10, 2012 letter, appellant requested reconsideration of her claim. She
submitted the results of diagnostic testing conducted on October 31, 2011. In a September 27,
2012 letter, appellant’s sister expressed her belief that appellant’s health problems were due to
exposure to black mold at work.
In an October 26, 2012 decision, OWCP denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5
ANALYSIS -- ISSUE 1
Appellant filed a claim alleging that she sustained allergic and pulmonary conditions due
to exposure to mold in the workplace. OWCP accepted that she was exposed to some level

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. § 10.5(ee), (q); Brady L. Fowler, 44 ECAB
343, 351 (1992).
5

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

4

of mold in the workplace,6 but found that she did not submit sufficient medical evidence to
establish that she sustained the claimed conditions due to the accepted work factors.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained an allergic or pulmonary condition due to the accepted work factors.
Appellant submitted reports, dated beginning in 2004, which included lung capacity tests
and allergic reaction tests which showed that she reacted to such allergens as trees, grass,
feathers, dust mites and mold. However, these reports did not contain any opinion that she
sustained any specific condition due to her work environment. In a March 15, 2011 report,
Dr. Gevedon, an attending Board-certified allergist, noted that allergy testing was accomplished
without complications and revealed mild-to-moderate reactivity to mold and dust mites. He
noted that appellant’s test did show mold sensitivity, but not at a level that exceeded what was
typically found in the allergic population. Dr. Gevedon stated, “Since she has developed
symptoms from this, it would imply that she had a significant exposure at some point.” He
diagnosed several conditions including allergic rhinitis, bronchial asthma, chronic serous otitis,
deviated nasal septum and history of significant mold exposure. Although Dr. Gevedon showed
that appellant had some sensitivity to mold, he did not provide a specific opinion that appellant
sustained a condition due to exposure to mold or other allergens at work. Therefore, his report
does not establish appellant’s claim.
In a January 31, 2012 report, Dr. Bernstein, an attending Board-certified allergist, stated
that appellant reported that there was visible mold in her workplace due to poor air circulation
and humidity control. He noted that his evaluation indicated that appellant had nonallergic
rhinitis and cough-variant asthma confirmed by methacholine challenge test. Dr. Bernstein
stated, “It is my opinion based on her history and temporal relationship to exposures in the
workplace and exclusion of other underlying conditions that her current condition was caused by
chronic exposure to poor indoor air quality in the workplace. With continued avoidance and
medications her prognosis is good.”
While Dr. Bernstein did provide an opinion on causal relationship, it is not a wellrationalized opinion. He appears to rely entirely on appellant’s nonspecific statements regarding
the level of mold in the workplace. Dr. Bernstein does not provide a detailed discussion of the
accepted facts in the present case regarding mold in the workplace. Therefore, his opinion on
causal relationship is not based on a complete and accurate factual basis and he did not
adequately explain how the observed condition could be related to the accepted work factors in
this claim. Dr. Bernstein did not provide a detailed explanation of how specific physical findings
and results of diagnostic testing supported his opinion on causal relationship. The Board has held
that the fact that a condition manifests itself or worsens during a period of employment7 or that
6

The findings of a November 2010 evaluation of appellant’s workplace showed that there was visible mold in
various parts along the perimeter wall especially at the seams of the wallpaper. It was noted, however, that the
sample results of indoor airborne mold appeared in an array of mold spores similar to those in the outdoor air. The
report noted, “The total concentration of airborne mold spores was lower in the indoor air when compared to the
results for the sample collected outdoors. These results, independent of visual observations, are not suggestive of an
indoor mold growth condition.”
7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

work activities produce symptoms revelatory of an underlying condition8 does not raise an
inference of causal relationship between a claimed condition and employment factors. Therefore,
Dr. Bernstein’s opinion does not establish appellant’s claim for a work-related allergic or
pulmonary condition.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.10
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by it; or (3) constitute relevant and pertinent
new evidence not previously considered by OWCP.11 To be entitled to a merit review of an
OWCP decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.12 When a claimant fails to meet one of
the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.13 The Board has held that the submission of evidence or argument
which repeats or duplicates evidence or argument already in the case record14 and the submission
of evidence or argument which does not address the particular issue involved does not constitute a
basis for reopening a case.15 While a reopening of a case may be predicated solely on a legal
premise not previously considered, such reopening is not required where the legal contention
does not have a reasonable color of validity.16
ANALYSIS -- ISSUE 2
OWCP issued a decision on May 11, 2012. Appellant requested reconsideration of this
decision on October 10, 2012.
8

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

9

On appeal, appellant argued that the medical evidence established her claim, but she did not identify medical
evidence which contained a rationalized opinion on causal relationship.
10

Appellant submitted additional evidence after OWCP’s October 26, 2012 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
11

20 C.F.R. § 10.606(b)(2).

12

Id. at § 10.607(a).

13

Id. at § 10.608(b).

14

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

15

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

16

John F. Critz, 44 ECAB 788, 794 (1993).

6

The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In her application for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. She did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
legal argument. She argued that the evidence of record showed that she had a work-related
allergic condition. The underlying issue in this case was whether the medical evidence shows
that appellant sustained an allergic condition due to work factors. That is a medical issue which
must be addressed by relevant medical evidence.17
A claimant may be entitled to a merit review by submitting new and relevant evidence,
but appellant did not submit any new and relevant medical evidence in this case. Appellant
submitted the results of diagnostic testing conducted on October 31, 2011. This evidence is not
relevant to the main issue of the present case because it does not contain a physician’s opinion
that the observed conditions were related to accepted work factors. In a September 27, 2012
letter, appellant’s sister expressed her belief that appellant’s health problems were due to
exposure to black mold at work. However, such evidence would not be relevant to appellant’s
claim because it does not constitute probative medical evidence on the cause of her claimed
condition.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an allergic or pulmonary condition in the performance of duty. The Board further finds
that OWCP properly denied appellant’s request for further review of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).

17

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the October 26 and May 11, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

